Title: To John Adams from William Tudor, Sr., 13 February 1801
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 13 Feb. 1801

When I sported the Idea of an Ambassadorship I meant Nothing more than that it must be a most desirable Thing to the People of the United States to have their forign Affairs Again committed to the Charge of the ablest Minister they ever had in Europe; And that too under Circumstances more dignified & singular than any other Nation ever exhibited.
As Farmer of Stonyfield You certainly can unite the Otium cum Dignitate with a higher and more appropriate Claim than any other Man from Missisippi to Maine. The Res angusta Domi—lies at the Door of your Country. It may narrow your Hospitality but it furnishes as honorable a Testimony as ever accompanied a Man from your exalted Station to the Happiness of Retirement.
Most People here are pleased to find the Convention with France has been ratified. Not so Messrs. H.C.A & Co. who are infinitely chagrined at the Defeat of their Sanguinary Hopes of War, & eternal Hatred with against France & her Allies.
I am sorry to inform you that Mr. Gerry has consented to stand a Candidate for the Gubernatorial Chair, especially as he is to be run against the best & most suitable Man that Massachusetts ever had for a Governor, because the Party that support him are Fools, Dupes or Madmen in their political Principles. It is true that he has never been accredited for his Honesty, Consistency, & Services, by the Violent Leaders of the federal Party. But at a Period like the present, when all the Charities of Social Life are violated by the relentless Rage of Politicks, a private Station is the Post of Honour for every Man who considers Independence as the first & best of Heavens Blessings—And he who don’t think so, is a Slave, & deserves Nothing—
I am most faithfully / Your

Wm Tudor